FINCH, Judge
(dissenting).
I respectfully dissent.
As the principal opinion notes, there is no question but that property owned by a city is exempt from taxation. Art. X, § 6, Mo. Const. However, leaseholds or possessory interests therein owned by tenants not possessing a tax exempt status are taxable. Iron County v. State Tax Commission, 437 S.W.2d 665 (Mo.1968). In this case appellants are tenants (of the City of St. Louis) which do not have a tax exempt status. Hence, the issue presented is not whether their possessory interests in the airport property are subject to assessment and taxation but rather whether the assessments as made by the assessor and approved by the State Tax Commission are to be sustained as representing the “true value in money” of the interest of appellants as required by § 137.115.1
Relying principally on Land Clearance for Redevelopment Corp. v. Doernhoefer, 389 S.W.2d 780 (Mo.1965) and St. Louis County v. State Tax Commission, 406 S.W.2d 644 (Mo.1966), the principal opinion reverses the judgments of the circuit court which in turn had affirmed the action of the State Tax Commission in upholding the assessments by the assessor. In so holding the principal opinion concludes that the assessor’s valua*950tions of appellants’ interests were arrived at by a method which conflicted with that approved previously in Doernhoefer and in St. Louis County and that the Commission’s action in approving such appraisals was arbitrary and unreasonable. The opinion specifically ratifies the method of evaluation previously approved by this court in the Doernhoefer and St. Louis County cases and remands the case for proceedings by the Tax Commission consistent therein.
Doernhoefer was a case involving the allocation of a condemnation award between the fee owners of the property and their tenant. The property involved was a three-story building located at Sixth and Pine streets in St. Louis with the tenant occupying the lower portion thereof as a pawn shop. The lower court made an award to the tenant from the condemnation judgment on the basis of what was referred to as the bonus value of its lease. This particular lease had 7½ years to run with an option to renew for ten years and the court, based on testimony, determined the difference between the contract rental on the property and the economic rental thereon and granted the difference between the two for the remainder of the lease and option periods. In approving that formula, this court said, 389 S.W.2d at 784:
“ * * * [T]he value of the leasehold should be determined from the testimony of qualified expert witnesses as that value which a buyer under no compulsion to purchase the tenancy would pay to a seller under no compulsion to sell, taking into consideration the period of the lease yet to run, including the unexercised right of renewal, the favorable and unfavorable factors of the leasehold estate, the location, type and construction of the building, the business of the tenant, comparable properties in similar neighborhoods, present market conditions and future market trends, and all other material factors that would enter into the determination of the reasonable market value of the property.”
I am of the opinion that Doernhoefer does not govern the instant case. In the first place, it dealt with apportionment of a condemnation award between the landlord and tenant, not with administrative review of the method and amount of an assessment of property for tax purposes made by a county assessor. Secondly, and even more importantly, it involved a commercial building located in the City of St. Louis in which space would have been suitable for numerous uses and purposes. It was possible, by means of testimony as to rentals of similar property, to determine the actual market value of use and occupancy in the property in question compared with the contract rental which the tenant paid, thereby arriving at a valuation of the leasehold interest based on the so-called bonus value formula. The instant case does not involve that kind of generally useable property. Rather, we deal with leasehold or possessory interests in a special or limited purpose property. The airport terminal and associated properties are designed and built for the purpose of handling aircraft passengers and cargo. Only certificated air carriers are interested in or could utilize such space. Carriers certificated to serve Lambert-St. Louis Municipal Airport already occupied quarters in the airport building. Absent certification of additional carriers, there are no other companies which would be prospective purchasers of these leasehold or possessory interests. These leases are not ones bought and sold on an open market and hence do not have a market value readily ascertained on the basis of such a market. Consequently, the bonus method of determining value on the basis of what a willing but unobligated seller and a willing but unobligated buyer would agree upon for leasing such airport space is not a very realistic method for determining the value of appellant’s leasehold or possessory interests. Most certainly, it does not represent the only method which could be utilized to determine the “true value in money” of these leasehold or possessory interests in Lambert-St. Louis airport property.
*951This court, in several condemnation cases, has recognized that it is not always possible to determine the fair market value of property on the usual willing but unobligated buyer and willing but unobligated seller formula, and that other methods to determine value must be utilized in such situations. One such instance was in City of St. Louis v. Union Quarry & Construction Co., 394 S.W.2d 300 (Mo.1965), wherein the court recognized that an abandoned rock quarry used as a dump was a unique property in which a different method of determination of value which included capitalization of income was proper.
Another such case was State ex rel. State Highway Commission v. Mount Moriah Cemetery Association, 434 S.W.2d 470 (Mo.1968), wherein the State Highway Commission was condemning part of a cemetery tract. This court recognized that cemeteries were special purpose properties which are not usually bought and sold on the market. As a consequence, the court held that an instruction which told the jury to base its award upon fair market value arrived at by the usual willing but unobligat-ed seller and willing but unobligated buyer test should not have been given and that a new trial was required. In so holding this court quoted with approval from Graceland Park Cemetery Co. v. City of Omaha, 173 Neb. 608, 114 N.W.2d 29, 31, as follows:
“There are types of property that are not bought and sold on an open market and consequently do not have a reasonable market value within the rule that the fair market value is the price which property will bring when offered by a willing seller to a willing buyer, neither being obligated to buy or sell. The fair market value of property implies proof of sales of similar property in the community as a means of fixing the value of the property taken. When the property is such that evidence of fair market value is not obtainable, necessarily some other formula for fixing the fair value of the property must be devised. This is true, as we view it, of such properties as school yards, church yards, college campuses, buildings under construction, and cemeteries. [Citation] We hold, therefore, that in the taking of land used for cemetery purposes the measure of damages is not the fair market value of the land for the simple reason that such property has no fair market value.”
The court in Mount Moriah approved utilization of evidence of capitalization of income in the determination of value of the property being taken. See also Reorganized School District No. 2 v. Missouri Pacific Railroad Co., 503 S.W.2d 153 (Mo.App.1973).
Neither is St. Louis County dispositive of this appeal. In that case the county assessor made assessments for 1963 covering the leasehold interests of seven airlines in parts of Lambert-St. Louis Municipal Airport. On appeal, the State Tax Commission, after hearing evidence, found that the assessor had used an incorrect formula in making his assessment and that under the evidence which it heard, the contractual rent was greater than the fair market value resulting in the assessment being “zero or no value.” The circuit court on petition for review reversed the decision of the Tax Commission and reinstated the evaluation and assessment made by the county assessor. However, on appeal to this court, we held that the decision by the Commission as to values of the leasehold interests of the airlines was supported by competent and substantial evidence upon the whole record and should be sustained. Accordingly, pursuant to the type of judicial review called for by § 536.140(2), the judgment of the circuit court was reversed and remanded with directions to enter a judgment affirming the decision of the Tax Commission.
In contrast, the Tax Commission in this case affirmed the assessment made by the county assessor. The Commission made extensive findings of fact and conclusions of law in reaching that conclusion. Included therein were findings that the testimony of witnesses offered in support of the assessment by the assessor were fair, reasonable *952and accurate and that the testimony of the witness who testified for the airlines as to value of their leasehold interests was not credible.
The principal opinion reverses on the basis that the action of the Tax Commission in approving the assessment made by the assessor utilized an unapproved and impermissible formula and that in so doing its action was arbitrary and unreasonable. I cannot concur in that conclusion. St. Louis County did not hold that the bonus method of valuation is the only method useable in appraising possessory interests in tax exempt real estate. Missouri cases, as previously indicated, do not limit determination of market or true value to utilization of what a willing but unobligated buyer and a willing but unobligated seller would agree upon when special purpose property or property as to which there is no market is involved. In such instances some other method of determining value can and will be approved. In Union Quarry and in Mount Moriah, a formula which included capitalization of income was approved. In Reorganized School District No. 2, the court approved utilization of cost of replacement less depreciation. In this case the Tax Commission found that while at the date of assessment some of the tenants had no leases and were in the process of renegotiating leases, history disclosed that the airline tenants enjoyed continuous and continuing possession in the specially designed and dedicated premises and that they would continue to occupy the premises on a quasi-permanent basis, subject to adjustment at intervals which would not materially affect the beneficial use and enjoyment of the interests possessed. That was a reasonable conclusion, given the fact that they have occupied the terminal over the years and, unless and until changes in carriers certificated are made, are the only prospects for use of these airport facilities.
The principal opinion specifically approves the bonus formula as the required method for valuing these airport leasehold or possessory interests and in effect directs that on remand the assessments be determined on that basis. Necessarily, such a conclusion must be premised on the assumption that such a formula will accurately portray the “true value in money” of these interests and is, in fact, the only method which will accomplish that purpose. I cannot agree that such a conclusion is correct. In my judgment it is not realistic to say that the possessory interests in Lambert-St. Louis Municipal Airport have no “true value in money.” They do have. They are of substantial value to these appellants. Without them, appellants could not serve the air traveling public in St. Louis because there is no other property which they could lease and utilize for this unique purpose. The unique character of the property involved requires, for the reasons herein enumerated, the recognition, as in Union Quarry, Mount Moriah and Reorganized School District No. 2, that another method of determining value must be utilized. Accordingly, I dissent.

. All statutory references are to RSMo 1969 unless otherwise indicated.